 
Exhibit 10.1

 
BARCLAYS
745 Seventh Avenue
New York, NY 10019
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York 10005
BANK OF AMERICA, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
One Bryant Park
New York, New York 10036









August 26, 2012




The Hertz Corporation
225 Brae Blvd
Park Ridge, NJ 07656










Re:     Commitment Letter




Ladies and Gentlemen:




The Hertz Corporation (the “Company” or “you”) has informed Barclays Bank PLC
(“Barclays”), Deutsche Bank AG Cayman Islands Branch (“DBCI”), Deutsche Bank
Securities Inc. (“DBSI”), Bank of America, N.A. (“Bank of America”) and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S” and, together
with  Barclays, DBCI, DBSI and Bank of America, the “Banks,” “we” or “us”) that
you intend, directly or through your indirect parent, Hertz Global Holdings,
Inc. (“Holding”), to acquire the entity previously identified to us by you as
“Dakota” (“Dakota”), and its subsidiaries pursuant to the Acquisition Agreement
(as defined in Annex I hereto) (the “Acquisition”) and consummate the other
transactions described in Annex I hereto.  You have further informed us that, in
connection with financing the Acquisition , you wish to obtain commitments to
provide you with funds in the amount of up to $1,950.0 million from the proceeds
of one or several senior unsecured loans (the “Loans” or
“Financing”).  Capitalized terms used but not otherwise defined in this letter
agreement (together with Annex I, Exhibit A, Exhibit B-1, Exhibit B-2 and
Exhibit C hereto, the “Commitment Letter”) shall have the meanings ascribed
thereto in Annex I hereto.   Barclays, DBCI and Bank of America are referred to
herein as the “Lenders” and individually as a “Lender.”


 
 
 

--------------------------------------------------------------------------------

 

 
Accordingly, the Banks agree with you as follows:

 
1.           Commitments.  Subject to the terms and conditions set forth or
incorporated in this Commitment Letter, (a)  Barclays hereby commits (severally
and not jointly) to provide 33.34% of the aggregate amount of each Loan, (b)
DBCI hereby commits (severally and not jointly) to provide 33.33% of the
aggregate amount of each Loan and (c) Bank of America hereby commits (severally
and not jointly) to provide 33.33% of the aggregate amount of each Loan.  The
material terms of the Loans are set forth or described in this Commitment
Letter, including in the term sheet attached hereto as Exhibit A (the “Term
Sheet”).




The commitments of the Lenders set forth above are collectively referred to
herein as the “Commitments” and individually as a “Commitment.”




Except as otherwise agreed, unless the Commitments shall have been terminated
pursuant to Section 7, the Lenders shall have the exclusive right to provide the
Loans as set forth in this Commitment Letter, except that you shall be entitled,
at your option, to allocate up to 50% of each of the Commitments to one or more
additional parties reasonably acceptable to you and the Banks (any such party,
an “Additional Committing Lender”), upon notice given by you to the Banks on or
prior to the date that is 21 days after the date of this Commitment Letter;
provided that no such Additional Committing Lender shall have greater economics
than any Bank.  Any such party (and/or any affiliate thereof designated thereby
and consented to by you) (a) may (at your option) act as joint book running
manager and/or joint lead arranger for the Financing, it being understood that
there shall be no more than 10 joint book running managers and no more than 10
joint lead arrangers for the Financing, and (b) may (at your option) have such
other roles and titles reasonably acceptable to you and the Banks.  In the event
that you make any such allocation, the parties hereto shall enter into a letter
agreement reflecting such allocation, roles and titles and providing for a
corresponding reduction in the Commitments hereunder of  Barclays, DBCI and Bank
of America (ratably as between such Commitments),  and references herein and in
the Fee Letter (as defined below) to the “Lenders” shall thereupon be deemed to
include each such Additional Committing Lender.




You hereby appoint Barclays to act, and Barclays hereby agrees to act, as
administrative agent for the Financing.  In addition, each of Barclays, DBSI and
MLPF&S is pleased to confirm that it will act (1) as a joint lead arranger,
together (at your option) with one or more Additional Committing Lenders or
affiliates thereof as joint lead arrangers, for the Financing (each in such
capacity, a “Lead Arranger” and collectively, the “Lead Arrangers”) and (2) as a
joint book running manager, together (at your option) with one or more
Additional Committing Lenders or affiliates thereof as joint book running
managers, for the Financing (each in such capacity, a “Book Running Manager” and
collectively, the “Book Running Managers”).  In connection with the syndication
of the Financing, it is anticipated that one or more of the roles or titles in
addition to those described above may be awarded to one or more other initial
lenders, in each case as mutually agreed by you and the Banks.  You agree that,
except as contemplated above, by Exhibit A, Exhibit B-1, Exhibit B-2 and Exhibit
C hereto (collectively, the “Exhibits”) or by the Fee Letter dated the date
hereof relating hereto (the “Fee Letter”), no other agents or arrangers will be
appointed, no other titles will be awarded and no compensation (other than that
expressly contemplated by the Exhibits and the Fee Letter) will be paid to any
lender, agent or arranger for its participation in the Financing, unless you and
we shall so agree.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, it is agreed that Barclays shall have top “left”
placement in any and all marketing materials or other documentation used in
connection with the Facility and shall hold the leading role and
responsibilities conventionally associated with such top “left” placement,
provided that Barclays, DBSI and MLPF&S shall run joint physical books in
connection with the Facility and have joint control over marketing and
allocation decisions on behalf of the Lenders.




2.           Information.  You represent and warrant that with respect to you
(and with respect to Dakota and its subsidiaries (together, the “Acquired
Business”), to the best of your knowledge) no written information that has been
or is hereafter furnished by you or on your behalf in connection with the
Transactions, other than information of a general economic or industry specific
nature (such written information being referred to herein collectively as the
“Information”), taken as a whole, will contain any material misstatement of fact
or will omit to state any material fact necessary to make the statements
therein, taken as a whole, not misleading, in the light of the circumstances
under which they are made; provided, however, that, with respect to Information
consisting of projections, forecasts, pro forma data, budgets, estimates and
other forward-looking statements (collectively, the “Projections”), no
representation or warranty is made other than that the Projections have been
(or, in the case of Projections furnished after the date hereof, will be)
prepared in good faith based on assumptions believed by you to be reasonable at
the time of preparation thereof (it being understood that Projections may vary
from actual results and such variances may be material).  You agree that if you
become aware that the representation and warranty in the preceding sentence
would be incorrect (to the best of your knowledge with respect to information
relating to the Acquired Business) in any material respect if the Information
and Projections were being furnished, and the representation and warranty in the
preceding sentence being made, at such time, to supplement the Information and
the Projections from time to time until the termination of the Lenders’
Commitments hereunder so that (with respect to the Acquired Business, to your
knowledge) the representation and warranty made in the preceding sentence is
correct in all material respects as of such date.  You understand that in
arranging and syndicating the Financing, the Lenders will be using and relying
on the Information and the Projections without independent verification
thereof.  The representation, warranty and covenant provisions contained in this
Section 2 shall remain effective until the definitive Financing Documentation
(as defined below) is executed and thereafter shall terminate and be of no
further force and effect.




3.           Financing Documentation.  The making of the Loans will be governed
by definitive loan and related agreements and documentation (collectively, the
“Financing Documentation”) in form and substance consistent with, and containing
only such representations, warranties, conditions, covenants and events of
default expressly set forth in, this Commitment Letter (including the Term
Sheet) and subject to the foregoing will (including with respect to covenants
and defaults) be otherwise no less favorable to the Company than (a) in the case
of covenants and events of default (including acceleration mechanics), the
Indenture, dated as of February 8, 2011, as supplemented, among the Company, the
subsidiary guarantors party thereto and Wells Fargo Bank, National Association,
as trustee, governing the 6.75% senior notes of the Company due 2019 (the
“Existing Senior Indenture”) , and (b) with respect to other provisions
(excluding mandatory prepayment provisions), the Credit Agreement, dated as of
March 11, 2011, as amended, supplemented, waived or otherwise modified, the
“Senior Term Agreement”, among the Company, Deutsche Bank AG, New York Branch,
as administrative agent and collateral agent and the other financial
institutions party thereto, (taking into account, in the case of the Senior Term
Agreement, that the Financing is unsecured and consists of a term loan facility
denominated in dollars contemplating one or several loans with a delayed draw
feature).  It is acknowledged and agreed that this Commitment Letter (including
the Annex and Exhibits hereto) sets forth or describes all of the material terms
of the Financing Documentation.

 
 
3

--------------------------------------------------------------------------------

 

 
4.           Conditions.  The obligations of each Lender under Section 1 of this
Commitment Letter to provide the Financing are subject only to fulfillment of
the conditions set forth in Exhibit C hereto.  Notwithstanding anything in this
Commitment Letter (including the Exhibits), the Fee Letter, the Financing
Documentation or any other agreement or other undertaking concerning the
financing of the Transactions to the contrary,

 
  (i)          the terms of the Financing Documentation shall be in a form such
that (x) they do not impair availability of the Financing on any date when Loans
are requested to be made if the conditions set forth or described in Exhibit C
hereto and in “Conditions Precedent” in Exhibit A are satisfied and (y) they do
not conflict with, violate or result in a breach of or default under any of the
Company’s other financing agreements or arrangements; and

 
  (ii)         the only representations the making of which shall be a condition
to availability of the Financing on the Closing Date shall be the Specified
Representations.  For purposes hereof, “Specified Representations” means (A)
such of the representations made by Dakota in the Acquisition Agreement that are
material to the interests of the Lenders, but only to the extent that Holding
and any subsidiary thereof party to the Acquisition Agreement have the right to
terminate their obligations under the Acquisition Agreement as a result of a
breach of such representations in the Acquisition Agreement and (B) the
representations and warranties set forth in the Financing Documentation (as
specified in the Term Sheet) relating to organization, corporate power and
authority, due execution, delivery and enforceability of the Financing
Documentation, no conflict of the Financing Documentation with organizational
documents or other material agreements, Federal Reserve margin regulations,
solvency as of the Closing Date (after giving effect to the Transactions) of the
Company and its subsidiaries on a consolidated basis, status of the Loans as
senior debt, PATRIOT Act and the Investment Company Act of 1940, as amended.




5.           Fees and Expenses.  To induce the Lenders to issue this Commitment
Letter and to proceed with the documentation of the proposed Financing, you
hereby agree that all reasonable and documented out-of-pocket costs and expenses
(including the reasonable fees and expenses of one firm of counsel only, Cahill
Gordon & Reindel LLP in its capacity as counsel with respect to the Financing,
and one local counsel per jurisdiction whose retention in each case is approved
by you (such approval not to be unreasonably withheld)) (it being understood
that this Section 5 excludes and does not apply to any fees and expenses with
respect to any offering of securities to refinance the Loans or otherwise in
connection with financing the Acquisition) of the Lenders, the Lead Arrangers
and their respective affiliates arising in connection with this Commitment
Letter and in connection with the Transactions and other transactions described
herein shall be reimbursed by you.  Any reimbursement under this Section 5 shall
be without duplication of any reimbursement to the Lenders and the Lead
Arrangers and their respective affiliates under any other agreement.

 
 
4

--------------------------------------------------------------------------------

 


6.           Indemnification.  You agree to indemnify and hold harmless each of
the Lead Arrangers, the Book Running Managers, each of the Lenders and their
respective affiliates and each director, officer, employee and agent thereof and
their respective successors (each, an “indemnified person”) from and against any
and all actions, suits, proceedings (including any investigations or inquiries),
claims, losses, damages, liabilities or expenses of any kind or nature
whatsoever that may be incurred by or asserted against or involve the Lead
Arrangers, the Book Running Managers, the Lenders or any other such indemnified
person as a result of or arising out of or in any way related to or resulting
from this Commitment Letter, the Fee Letter or the transactions contemplated
hereby and the use of proceeds therefrom and to pay and reimburse the Lead
Arrangers, the Book Running Managers, the Lenders and each other indemnified
person for any reasonable legal or other out-of-pocket expenses paid or incurred
in connection with investigating, defending or preparing to defend any such
action, suit, proceeding (including any inquiry or investigation) or claim
(whether or not the Lead Arrangers, the Book Running Managers, the Lenders or
any other such indemnified person is a party to any action or proceeding out of
which any such expenses arise or such action or proceeding is initiated by a
third party or by you or any of your affiliates); provided, however, that you
shall not have to indemnify any indemnified person against any claim, loss,
damage, liability or expense to the extent same resulted from (i) the gross
negligence, bad faith or willful misconduct of such indemnified person or any
Related Person (as defined below) of such indemnified person (as determined by a
court of competent jurisdiction in a final and non-appealable judgment), (ii) a
material breach of the obligations of such indemnified person or any Related
Person of such indemnified person under this Commitment Letter (including the
Annex and Exhibits hereto) or the Financing Documentation (as determined by a
court of competent jurisdiction in a final and non-appealable judgment), or
(iii) disputes solely between or among indemnified persons (other than claims
(x) that arise or result from any act or omission by you or any of your
affiliates or (y) against any indemnified person in its capacity and in
fulfilling its role as Administrative Agent, Lead Arranger or Book Running
Manager with respect to the Financing, including in connection with its
syndication activities as contemplated hereunder).  For purposes hereof, a
“Related Person” of an indemnified person means (a) if the indemnified person is
any of Barclays or any of its respective affiliates, or any of their respective
directors, officers, employees and agents or their respective successors, any of
Barclays (including but not limited to in its capacities as any agent, Lead
Arranger, Book Running Manager or Lender) and their respective affiliates and
the directors, officers, employees and agents thereof, and their respective
successors, (b) if the indemnified person is DBCI or DBSI or any of their
respective affiliates, or any of their respective directors, officers, employees
and agents or their respective successors, any of DBCI or DBSI (including but
not limited to in its capacities as any agent, Lead Arranger, Book Running
Manager or Lender) and their respective affiliates and the directors, officers,
employees and agents thereof, and their respective successors, (c) if the
indemnified person is Bank of America or MLPF&S or any of their respective
affiliates, or any of their respective directors, officers, employees and agents
or their respective successors, any of Bank of America or MLPF&S (including but
not limited to in its capacities as any agent, Lead Arranger, Book Running
Manager or Lender) and their respective affiliates and the directors, officers,
employees and agents thereof, and their respective successors, and (d) if the
indemnified person is an Additional Committing Lender (or affiliate thereof), or
any of its affiliates, or any of the directors, officers, employees and agents
thereof or their respective successors, any of such Additional Committing Lender
or affiliate (including but not limited to in its capacities as any agent, Lead
Arranger, Book Running Manager or Lender) and their respective affiliates and
the directors, officers, employees and agents thereof, and their respective
successors.  You shall not be responsible or liable to the Lenders or any other
indemnified person or any other person, and none of the Lenders or any other
indemnified person shall be responsible or liable to you or any other person,
for (y) any indirect, special, punitive or consequential damages that may be
alleged as a result of this Commitment Letter or the financing contemplated
hereby or (z) any damages arising from the wrongful use by others of information
or other materials obtained through electronic telecommunications or other
information transmission systems other than (in the case of this clause (z)
only) damages arising from the gross negligence, willful misconduct or bad faith
of such indemnified person or any Related Person of such indemnified person (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment); provided that nothing contained in this sentence shall limit your
indemnity and reimbursement obligations to the extent such special, indirect,
punitive or consequential damages are included in any third party claim in
connection with which such indemnified person is entitled to indemnification
hereunder.


 
 
5

--------------------------------------------------------------------------------

 

 
7.           Expiration of Commitment.  The Commitments of the Lenders hereunder
shall expire at 11:00 p.m., Eastern time, on August 27, 2012 (the “Commitment
Expiration Date”) unless you shall have executed and returned a copy of this
Commitment Letter and the Fee Letter to the Lenders prior to such time, in which
case the Lenders agree to hold their Commitments available for you, and this
Commitment Letter shall be and continue in full force and effect, until the
earliest of (i) 5:00 p.m., Eastern time, on February 26, 2013 (the “Scheduled
Commitment Termination Date”), (ii) the termination of the Acquisition Agreement
and (iii) the consummation of the Acquisition with or without the funding of the
Financing, in each case subject to the surviving obligations as set forth in
Section 10 hereof and in the Fee Letter.  You shall have the right to terminate
this Commitment Letter and the Commitments of all (but not less than all) of the
Lenders (including any Additional Committing Lender) hereunder at any time upon
written notice to them from you, subject to the surviving obligations as set
forth in Section 10 hereof and in the Fee Letter.




You shall also have the right to reduce the Commitments of the Lenders
(including any Additional Committing Lender) on a pro rata basis at any time or
from time to time upon written notice to them from you, however you shall still
be obligated to pay the fees as and to the extent described in the Fee
Letter.  Any such reduction shall be applied ratably as among the Commitments of
the Lenders (including any Additional Committing Lender), shall reduce
permanently the Commitments then in effect, and shall constitute a termination
of a portion of the Commitments in the amount of such reduction for purposes of
the Fee Letter.  From and after any such reduction, any reference in this
Commitment Letter or the Fee Letter to any “Commitment” or the “Commitments”
shall be a reference to such Commitment or Commitments as so reduced.
 
 
 
6

--------------------------------------------------------------------------------

 


None of the Financing Documentation shall amend, modify or supersede this
Commitment Letter or the Commitments of the Lenders hereunder, and this
Commitment Letter and such Commitments shall continue in full force and effect,
until the termination of such Commitments pursuant to the first paragraph of
this Section 7 or, if earlier, until the funding of the Loans contemplated to be
funded hereunder has occurred and the Acquisition has been consummated.




8.           Confidentiality.  Each party hereto other than the Company (each, a
“Lender Party”) agrees to keep any information supplied by you or on your behalf
or by or on behalf of the Acquired Business or obtained by any of them based on
a review of books and records relating to you, Holding or the Acquired Business
or any of your or their respective subsidiaries or affiliates, the Transactions,
the Permanent Securities (as defined in the Fee Letter) or the Financing
confidential from anyone other than the Lender Parties and any of their
respective affiliates (provided that each such affiliate keeps such information
confidential in accordance herewith) and to use (and cause any such affiliate to
use) such information only in connection with the transactions contemplated by
this Commitment Letter; provided, however, that (I) nothing herein shall prevent
any of the Lender Parties from disclosing such information (a) upon the order of
any court or administrative agency, (b) upon the request or demand of any
regulatory agency or authority having jurisdiction over such Lender Party or
affiliate, as the case may be, (c) that had been publicly disclosed other than
as a result of a disclosure by any Lender Party or any affiliate thereof that is
prohibited by the terms of this Commitment Letter, (d) already in its possession
(other than information provided to any of the Lender Parties or any of their
respective affiliates subject to any confidentiality agreement or undertaking in
favor of you, Holding, the Acquired Business or any of your or their respective
subsidiaries or affiliates) prior to its receipt of such information from you,
from another supplying it on your behalf, from the Acquired Business, from
another supplying it on behalf of the Acquired Business or from its review of
books and records described above (as the case may be), (e) in connection with
any litigation or judicial or administrative proceeding to which such Lender
Party or affiliate may be a party, to the extent compelled by legal process in
or necessary to the defense of such litigation or judicial or administrative
proceeding, (f) to the extent necessary in connection with the exercise of any
remedy or enforcement of any right hereunder, (g) to such Lender Party’s or
affiliate’s directors, officers, employees, agents, legal counsel and
independent auditors, provided that such directors, officers, employees, agents,
counsel and auditors keep such information confidential in accordance herewith,
(h) subject to confidentiality arrangements to be agreed upon, to any
prospective syndicate member in connection with the Financing, or to any
counterparty to any hedging agreement, (i) for the purpose of establishing a
“due diligence” defense, (j) subject to your prior approval of the information
to be disclosed (such approval not to be unreasonably withheld), to Moody’s
Investors Service (“Moody’s”) or Standard & Poor’s Rating Agency (“Standard &
Poor’s”) in connection with obtaining a rating of the Loans and (k) to the
extent such information is independently developed by any Lead Arranger or any
of its affiliates; (II) in no event shall any disclosure of such information be
made to any Disqualified Lender (as defined below); and (III) in the case of
clause (a), (b) or (e) of the preceding clause (I), the Lender Parties shall, to
the extent not prohibited by law, notify you of the proposed disclosure as far
in advance of such disclosure as practicable and use commercially reasonable
efforts to ensure that any information so disclosed is accorded confidential
treatment, provided that if the Lender Parties are unable to notify you in
advance of such disclosure, such notice shall be delivered to you thereafter to
the extent permitted by law; provided, further, that if the Financing
Documentation is not entered into on the Closing Date, such obligation shall
terminate on the date occurring two years from the date hereof.
 
 
 
7

--------------------------------------------------------------------------------

 
 


You agree that, unless the Required Lead Arrangers (as defined in the first
paragraph of Section 12 below) have otherwise consented (such consent not to be
unreasonably withheld, conditioned or delayed), prior to your acceptance hereof,
neither this Commitment Letter nor the terms hereof will be disclosed by you to
any person or entity, other than (i) your officers, directors, employees,
accountants, agents, attorneys and other advisors, and then only on a “need to
know” confidential basis, (ii) any CDR Investor, Carlyle Investor or Merrill
Lynch Investor (each as defined in the Existing Senior Indenture), Holding, the
Acquired Business and their respective affiliates, officers, directors,
employees, agents, accountants, attorneys and other advisors, (iii) any actual
or prospective Lender or any actual or prospective lender or investor in
connection with the Financing or any other financing, any of their respective
affiliates, and any of the respective partners, officers, directors, employees,
agents, accountants, attorneys and other advisors of any of the foregoing, (iv)
to the extent necessary in connection with the exercise of any remedy or
enforcement of any right hereunder, (v) as may be compelled to be disclosed in,
or necessary to the defense of, any litigation or a judicial or administrative
proceeding or as otherwise required by law, (vi) in any public filing or press
release or in any proxy statement, consent solicitation, prospectus, offer to
purchase, offer to exchange, consent statement, offering memorandum or offering
circular in connection with the Transactions or the Financing, (vii) to Moody’s,
Standard & Poor’s or any other ratings agency in connection with obtaining a
rating of any of the Loans, or any other loan or security of you or any entity
that is or is intended to become an affiliate of you and (viii) to the
administrative agent under each of the Senior Term Agreement, the Senior ABL
Facility (as defined in the Senior Term Agreement) and any of your other
financing arrangements that requires disclosure to the agent thereunder of this
Commitment Letter or the terms thereof.  The foregoing restrictions shall cease
to apply after the Financing Documentation shall have been executed and
delivered by the parties thereto.




9.           Assignment; Syndication.  This Commitment Letter and the Fee Letter
(and the rights and obligations hereunder and thereunder) shall not be
assignable by any party hereto to any person or entity without the prior written
consent of each other party hereto (and any purported assignment without such
consent shall be null and void), other than in the case of any Lender (including
any Additional Committing Lender), to an affiliate of such Lender, it being
understood that any such affiliate shall be subject to the restrictions set
forth in this Section 9 and such Lender, as applicable, shall remain obligated
hereunder.
 
 
 
8

--------------------------------------------------------------------------------

 
 
The Lead Arrangers shall have the right, prior to or after execution of the
Financing Documentation, in their sole discretion, to syndicate all or part of
the Commitments of the Lenders (including any Additional Committing Lender)
hereunder (without releasing any Lender (including any Additional Committing
Lender) from its respective Commitment hereunder and subject to compliance with
applicable law) to one or more other lenders in consultation with you (but in
any event excluding any Disqualified Lender (as defined below)) that will become
party to such Financing Documentation, to be managed by the applicable Lead
Arrangers; provided that, unless you otherwise consent in writing, each Lender
(including each Additional Committing Lender) shall retain at least 51% of its
respective original Commitment (as the same may be reduced as a result of the
Company’s subsequent designation of any Additional Committing Lender) (it being
understood that the Lenders shall not be restricted from entering into
participations with respect to the Loans, subject to the restrictions on
participations and voting rights of participants set forth in the Term
Sheet).  The syndicate shall in any event exclude certain banks, financial
institutions and other entities and competitors of the Company and/or the
Acquired Business and/or their respective subsidiaries designated in writing by
you prior to the date hereof (collectively, “Disqualified
Lenders”).  Notwithstanding any other provision of this Commitment Letter, no
Lender (including any Additional Committing Lender) shall, except with the
written consent of the Company, be relieved or novated from its obligations
hereunder in connection with any syndication or assignment until the
consummation of the Acquisition and, unless the Company agrees in writing, each
Lender (including any Additional Committing Lender) shall retain exclusive
control over all rights and obligations with respect to its initial Commitment,
including all rights with respect to consents, modifications and amendments,
until the consummation of the Acquisition and the extensions of credit to be
made on such date as contemplated hereby have been made; provided each Lender
shall be relieved and novated from any obligations hereunder that the Company
allocates to Additional Committing Lenders pursuant to Section 1.  Each Lender
(including any Additional Committing Lender) acknowledges and agrees that its
Commitment is not conditioned upon a successful syndication and that no
assignment and assumption by any assignee of any obligations of such Lender
(other than to an Additional Committing Lender pursuant to Section 1) in respect
of any portion of its Commitment shall relieve such Lender of its obligations
hereunder with respect to such portion of the Commitment prior to the
consummation of the Acquisition.




All aspects of the syndication, including, without limitation, timing, potential
syndicate members to be approached, titles, allocations and division of fees,
shall be determined by the Lead Arrangers (except as otherwise provided herein)
in consultation with you (but in any event excluding any Disqualified Lender,
and subject to the provisions of the preceding paragraph).  You agree to
actively assist the Lead Arrangers in such syndication, including by using
commercially reasonable efforts to ensure that the syndication efforts benefit
materially from your existing lending relationships and to provide the Lead
Arrangers, promptly upon request, with all information reasonably deemed
necessary by the Lead Arrangers to complete successfully the syndication,
including, but not limited to (a) information packages for delivery to potential
syndicate members and participants, including at the reasonable request of the
Lead Arrangers, a version that does not contain material non-public information
concerning you or your affiliates or the Acquired Business or any securities of
any thereof (the “Confidential Information Memoranda”) and (b) financial
Projections.  You shall also use commercially reasonable efforts, prior to the
syndication to obtain, to the extent necessary to facilitate syndication, a
credit rating for the Loans from each of Moody’s and Standard & Poor’s. You also
agree to make available your senior officers and representatives from time to
time prior to the Closing Date, to be available and to attend and make
presentations at meetings of prospective lenders (limited to one “bank meeting”)
at such time and place as the applicable Lead Arrangers may reasonably request.

 
 
9

--------------------------------------------------------------------------------

 


You acknowledge that (a) subject to the confidentiality and other provisions of
this Commitment Letter, the Lead Arrangers on your behalf will make available
the Confidential Information Memoranda to the proposed syndicate of lenders by
posting the Confidential Information Memoranda on IntraLinks or another similar
electronic system and (b) certain prospective lenders may not wish to receive
material non-public information (within the meaning of the United States federal
securities laws) with respect to you or your affiliates or the Acquired Business
or any securities of any thereof (such lenders, “Public Lenders,” and such
information, “MNPI”).




Before distribution of any Confidential Information Memoranda to prospective
lenders, you agree that you or the appropriate borrower will provide us with a
customary letter in a form reasonably acceptable to you and us authorizing the
dissemination of the Confidential Information Memoranda and exculpating you and
us with respect to any liability related to the use of the contents of the
Confidential Information Memoranda or related offering and marketing materials
by the recipients thereof.  In addition, you agree to use commercially
reasonable efforts to cause all materials containing Information that are to be
made available to Public Lenders to be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof.  You agree that by your marking such materials
“PUBLIC,” you shall be deemed to have authorized the Lead Arrangers (subject to
the confidentiality and other provisions of this Commitment Letter and provided
that the actual or prospective lenders shall comply with the confidentiality
undertakings required to be obtained by us from them pursuant to Section 8 of
this Commitment Letter) to treat such materials as information that is not
MNPI.  We agree that we will not make any materials that are not marked “PUBLIC”
available to Public Lenders.




You agree that, subject to the confidentiality and other provisions of this
Commitment Letter, the Lead Arrangers on your behalf may distribute the
following documents to all prospective lenders in the form provided to you and
to your counsel Debevoise & Plimpton LLP a reasonable time prior to their
distribution, unless you or your counsel advise the Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended
distribution that such material should only be distributed to prospective
lenders that are not Public Lenders (“Private Lenders”):  (a) administrative
materials for prospective lenders such as lender meeting invitations and funding
and closing memoranda, (b) notifications of changes to the Loans’ terms and (c)
other materials intended for prospective lenders after the initial distribution
of the Confidential Information Memoranda, including term sheets, drafts and
final versions of definitive documents with respect to the Loans.  If you advise
us that any of the foregoing items should be distributed only to Private
Lenders, then the Lead Arrangers and/or the Agents will not distribute such
materials to Public Lenders without further discussions with you.

 
 
10

--------------------------------------------------------------------------------

 
 
                To help facilitate an orderly and effective syndication of the
Financing and the Commitments provided herein, you agree that, prior to and
during the primary syndication of the Financing prior to the Closing Date, you
will not and will not permit any of your subsidiaries to, and will use
commercially reasonable efforts to cause the Acquired Business not to, syndicate
or issue, attempt to syndicate or issue, announce or authorize the announcement
of the syndication or issuance of any competing offering, placement or
arrangement of any debt securities or bank financing (other than a Permitted
Financing (as defined below)), without the prior written consent of the Required
Lead Arrangers (such consent not to be unreasonably withheld) if such debt
securities or bank financing would have, in the reasonable judgment of the
Required Lead Arrangers, a detrimental effect upon the primary syndication of
the Financing.  The Lead Arrangers shall give prompt written notice to the
Company of the completion of the primary syndication of the Financing.  The term
“Permitted Financing” means (a) the Financing and (i) any high yield debt
securities issued by the Borrower and (ii) any incremental term loan debt
incurred by the Borrower under the Borrower’s existing Senior Term Facility, in
each case to the extent incurred by the Borrower to finance the Acquisition in
lieu of a funding (in whole or in part) of the Loans, (b) any financing by
Dakota or any of its subsidiaries permitted pursuant to the Acquisition
Agreement, (c) any Specified Financing (as defined below), (d) any debt
securities or bank financing consisting of or in connection with any Special
Purpose Financing (as defined in the Existing Senior Indenture) and (e) any debt
securities or bank financing of or by any Foreign Subsidiary (as defined in the
Existing Senior Indenture), whether or not the Company or any of its
subsidiaries is a guarantor in respect thereof or otherwise a party to any
documentation governing such debt securities or bank financing.  The term
“Specified Financing” means (i) any financing agreement or arrangement of
Holding, the Company or any of its subsidiaries with a principal or notional
amount that, in each case, does not individually exceed $50 million, (ii) any
renewal, extension, deferral, replacement, refunding, amendment, restatement,
supplementation, reissuance, resale, substitution or refinancing (whether in
whole or in part, whether with one or more of the original parties thereto or
with other parties or otherwise) of the 5.25% Convertible Senior Notes Due 2014
of the Company and/or indebtedness incurred in connection with the Donlen GN
Funding II Variable Funding Notes and (iii) any financing incurred in connection
with any asset backed securitization financing, lease syndication facilities and
like-kind exchange programs sponsored by Donlen Corporation, a subsidiary of the
Company.
 


10.           Survival.  The provisions of this Commitment Letter relating to
the payment of fees and expenses and indemnification and the provisions of
Sections 8, 10, 11 and 12 will survive the expiration or termination of this
Commitment Letter (including any extensions thereof), provided that your
obligations under such provisions shall automatically terminate and be
superseded by the provisions of the Financing Documentation upon the initial
funding thereunder, and you shall automatically be released from all liability
in connection therewith at such time.

 
 
11

--------------------------------------------------------------------------------

 


11.           Choice of Law; Jurisdiction; Waivers.  THIS COMMITMENT LETTER, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS COMMITMENT
LETTER, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS
THEREOF, TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION,
PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, IT IS UNDERSTOOD AND AGREED THAT
ANY DETERMINATIONS AS TO (I) WHETHER ANY REPRESENTATIONS MADE BY OR ON BEHALF
OF, OR WITH RESPECT TO, DAKOTA OR ANY OF ITS SUBSIDIARIES IN THE ACQUISITION
AGREEMENT HAVE BEEN BREACHED, (II) WHETHER HOLDING AND ANY SUBSIDIARY THEREOF
PARTY TO THE ACQUISITION AGREEMENT HAVE THE RIGHT TO TERMINATE THEIR OBLIGATIONS
UNDER SUCH AGREEMENT AND (III) WHETHER THERE SHALL HAVE BEEN ANY MATERIAL
ADVERSE EFFECT (AS DEFINED IN THE ACQUISITION AGREEMENT), SHALL, IN EACH CASE BE
GOVERNED BY THE LAWS OF THE STATE OR JURISDICTION THE LAWS OF WHICH GOVERN THE
ACQUISITION AGREEMENT.  To the fullest extent permitted by applicable law, each
party hereto hereby irrevocably submits to the exclusive jurisdiction of any New
York State court or Federal court sitting in the County of New York, and any
appellate court from any thereof, in respect of any suit, action or proceeding
arising out of or relating to the provisions of this Commitment Letter and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court.  Each party hereto
hereby waives, to the fullest extent permitted by applicable law, any objection
that they may now or hereafter have to the laying of venue of any such suit,
action or proceeding brought in any such court, and any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right to trial by jury with respect to any
action or proceeding arising out of or relating to this Commitment Letter.  Each
party hereto agrees that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other matter provided by law.  Each of the parties hereto
agrees that service of process, summons, notice or document by registered mail
addressed to you or us at the addresses set forth above shall be effective
service of process for any suit, action or proceeding brought in any such court.




12.           Miscellaneous.  This Commitment Letter may be executed in one or
more counterparts, each of which will be deemed an original, but all of which
taken together will constitute one and the same instrument.  Delivery of an
executed signature page of this Commitment Letter or the Fee Letter by facsimile
transmission or other electronic transmission (i.e. a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be.  This Commitment Letter and the Fee Letter may not be amended
or waived except by an instrument in writing signed by you and Lenders whose
Commitments represent at least 66 2/3% of the sum of the aggregate Commitments
of all Lenders (the “Required Lead Arrangers”; provided that “Required Lead
Arrangers” shall in any event include each of Barclays, DBCI and Bank of
America), provided that no such amendment or waiver shall reduce or forgive the
amount or extend the scheduled date of maturity of any Loans, Rollover Loans or
Rollover Notes or reduce the stated rate of interest on any Loans, Rollover
Loans or Rollover Notes or fee payable hereunder or under the Fee Letter or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Commitment of any Lead Arranger, in each case
without the consent of each Lead Arranger directly and adversely affected
thereby (it being understood that waivers or modifications of conditions
precedent shall not constitute an increase of the Commitment of any Lead
Arranger).

 
 
12

--------------------------------------------------------------------------------

 


This Commitment Letter (including the Annex and Exhibits hereto) and the Fee
Letter (including the Exhibit thereto) set forth the entire understanding of the
parties hereto as to the scope of the Commitments and the obligations of the
Lenders, the Lead Arrangers and the Book Running Managers in such capacities
relating to the Commitments.




Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Financing Documentation by
the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitment provided hereunder is subject to
conditions precedent as provided herein.




This Commitment Letter has been and is made solely for the benefit of the
Company, the Lenders, the Lead Arrangers and their respective affiliates,
successors and assigns, and nothing in this Commitment Letter, expressed or
implied, is intended to confer or does confer on any other person or entity
(other than any indemnified persons hereunder) any rights or remedies under or
by reason of this Commitment Letter or agreements of the parties contained
herein.




The Lead Arrangers reserve the right to employ the services of their affiliates
in providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to their affiliates certain fees payable to the Lead Arrangers
in such manner as such persons and their affiliates may agree in their sole
discretion.  You also agree that the Lenders may at any time and from time to
time assign all or any portion of their Commitments hereunder to one or more of
its affiliates (without releasing such Lender from any of its obligations
hereunder).  You further acknowledge that the Lead Arrangers may share with any
of their respective affiliates, and such respective affiliates may share with
the Lead Arrangers, any information related to the Transactions, Holding, the
Acquired Business and your and their respective subsidiaries and affiliates, or
any of the matters contemplated hereby, subject to the confidentiality
provisions contained herein.




As you know, each of the Banks is a full service financial firm and as such from
time to time may effect transactions for its own account or the account of
customers, and hold long or short positions in debt or equity securities or
loans of companies that may be the subject of the transactions contemplated by
this Commitment Letter.  The Banks may have economic interests that conflict
with those of the Company.  You further acknowledge and agree that nothing in
this Commitment Letter, the Fee Letter or the nature of our services hereunder
will be deemed to create an advisory, fiduciary or agency relationship between
the Banks, on the one hand, and you, your equity holders or your affiliates, on
the other hand, and, to the fullest extent permitted by law, you waive any
claims you may have against the Banks for breach of fiduciary duty or alleged
breach of fiduciary duty with respect to the Commitment Letter, the Fee Letter
or such services, and agree that the Banks will have no liability (whether
direct or indirect) to you in respect of such a fiduciary duty claim or to any
person asserting such a fiduciary duty claim on your behalf, including your
equity holders, employees or creditors.  You acknowledge and agree that (a) (i)
the arranging and other services described herein regarding the Financing are
arm’s-length commercial transactions between you and your affiliates, on the one
hand, and the Banks, on the other hand, (ii) you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, and (iii) you are capable of evaluating, and understand and accept,
the terms, risks and conditions of the transactions contemplated hereby; and (b)
in connection with all aspects of each transaction contemplated by this
Commitment Letter, (i)  the Banks have been, are, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by the relevant
parties, have not been, are not, and will not be acting as an advisor, agent or
fiduciary for you or any of your affiliates and (ii) the Banks have no
obligation to you or your affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth in this
Commitment Letter and any other agreement with you or any of your affiliates.


 
 
13

--------------------------------------------------------------------------------

 

 
We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), the Lenders may be required to obtain, verify and record information that
identifies you and your affiliates, which information includes the name, address
and tax identification number and other customary information regarding them
that will allow such Lenders to identify them in accordance with the Patriot
Act.  This notice is given in accordance with the requirements of the Patriot
Act and is effective as to the Lenders.




[Signature Pages Follow]
 
 
 
14

--------------------------------------------------------------------------------

 


If you are in agreement with the foregoing, please sign and return the enclosed
copy of this Commitment Letter no later than 11:00 p.m., New York time, on the
Commitment Expiration Date, whereupon the undertakings of the parties shall
become effective to the extent and in the manner provided hereby.  This offer
shall terminate if not so accepted by you on or prior to that time.
 

 
Very truly yours,
                BARCLAYS BANK PLC                 
 
By:
 /s/ Mark C. Liggitt       Name:  Mark C. Liggitt       Title:    Managing
Director           

 
 



 
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
               
 
By:  /s/ David J. Bell       Name:  David J. Bell       Title:   
Managing Director                              By:   /s/ Catherine Madigan      
Name:  Catherine Madigan       Title:    Managing Director  

 
 
 
 
 
 
 
 
[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK SECURITIES INC.
               
 
By:
 /s/ Scott Sartorius       Name:  Scott Sartorius       Title:    Managing
Director                             By:  /s/ Alexandra Barth      
Name:  Alexandra Barth       Title:    Managing Director          



 

 
BANK OF AMERICA, N.A.
               
 
By:
 /s/ Michael Browne       Name:  Michael Browne       Title:    Managing
Director          


 

 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
               
 
By:
 /s/ Michael Browne       Name:  Michael Browne       Title:    Managing
Director          

 
 
 
 
 
 
 
 
 
[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------

 


 
Accepted and Agreed to as of
the date first above written:
         
THE HERTZ CORPORATION
           
By:
 /s/ Scott Massengill     Name:  Scott Massengill     Title:    Treasurer  

 
 
 
 
 


 
[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------

 




ANNEX I








Transaction Description




Capitalized terms used but not defined in this Annex I are used as defined in
the Commitment Letter to which this Annex I is attached.


The Acquisition is proposed to be consummated pursuant to the Agreement and Plan
of Merger, dated as of August 26, 2012, by and among Holding, a wholly owned
direct or indirect subsidiary of Holding and Dakota (as the same may be amended,
waived, supplemented or otherwise modified from time to time, the “Acquisition
Agreement”) by an offer (the “Tender Offer”) by Holding or a wholly owned direct
or indirect subsidiary of Holding (“BidCo”) to acquire all outstanding voting
shares of Dakota, which offer shall be conditioned upon voting shares being
tendered, together with the voting shares then owned by Holding and its
subsidiaries, representing at least a majority of the outstanding voting shares
of Dakota (calculated on a fully diluted basis), followed as soon as practicable
by a merger (the “Back-End Merger”) of BidCo or another wholly owned direct or
indirect subsidiary of Holding into Dakota, with Dakota continuing as the
surviving entity in the Back-End Merger.  For the avoidance of doubt, the
Acquisition shall not be deemed to have been consummated until the consummation
of the Back-End Merger.


As used in this Commitment Letter, the following terms shall have the following
meanings:


(x)           “Closing Date”:  the closing date of the purchase of the shares of
Dakota accepted in the Tender Offer and the initial funding of the Financing.


(z)           “Transaction”:  the Acquisition (including the Back-End Merger)
and the Financing together with all related transactions.


In order to finance the Transaction, including the payment of any fees and
expenses incurred in connection with the Transactions, it is expected that among
other things the Company may obtain the Financing on the Closing Date and on or
prior to the consummation of the Acquisition.  The Financing will consist of one
or several unsecured senior Loans of up to $1,950.0 million which will, if not
repaid at or prior to maturity, be converted into senior unsecured permanent
loans or notes (the “Permanent Financing”).
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A








SUMMARY OF TERMS OF LOANS




Unless otherwise defined herein, capitalized terms used herein and defined in
the Commitment Letter to which this Exhibit A is attached are used herein as
therein defined.


Borrower:
 
The Company (the “Borrower”).
     
Facility:
 
An unsecured senior loan facility in an aggregate principal amount of up to
$1,950.0 million (less the aggregate net proceeds in respect of (i) any high
yield debt securities issued by the Borrower and (ii) any incremental term loan
debt incurred by the Borrower under the Borrower’s existing Senior Term
Facility, in each case to the extent incurred by the Borrower specifically (and
the proceeds of which are used) to finance the Acquisition), which shall be
denominated in U.S. Dollars.
     
Use of Proceeds:
 
Proceeds from the Loans will be used to fund, in part, the Acquisition and other
Transactions, to refinance existing indebtedness (including by providing funds
to the Acquired Business to refinance indebtedness of the Acquired Business), to
provide working capital to the Acquired Business following the consummation of
the Tender Offer and to pay any fees, costs and expenses relating thereto.
     
Maturity:
 
The Loans (whether made on the initial funding date of the Loans or made
subsequent to such initial funding date) will mature 365 days from the Closing
Date (the “Maturity Date”).
         
On the Maturity Date the Loans shall automatically be converted (the date
thereof, the “Conversion Date”) into an aggregate principal amount of senior
unsecured term loans equal to the then outstanding aggregate principal amount of
the Loans (the “Rollover Loans”) having the terms set forth on Exhibit B-1
hereto. At any time or from time to time on or after the Conversion Date, at the
option of the lenders upon no less than five business days’ notice the Rollover
Loans may be exchanged in whole or in part for senior unsecured notes in an
aggregate principal amount equal to the aggregate principal amount of the
Rollover Loans converted and having the terms set forth in Exhibit B-2 hereto
(the “Rollover Notes”); provided that the Borrower may defer any issuance of
Rollover Notes until such time as the Borrower shall have received requests to
issue an aggregate of at least $300 million in aggregate principal amount of
Rollover Notes.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Availability:
 
The Loans shall be available on three (3) business day’s notice in one or more
drawings (not to exceed three drawings in the aggregate) commencing on the
closing date of the acquisition of the shares of Dakota accepted in the Tender
Offer and ending on the date of the consummation of the Back-End Merger, it
being understood that the entire amount of the Facility may be drawn on the
Closing Date notwithstanding the fact that the Back-End Merger is not
consummated on the Closing Date.
     
Administrative Agent:
 
A New York branch of Barclays Bank PLC (“Barclays”) (in such capacity, the
“Administrative Agent”).
     
Joint Lead Arrangers:
 
Barclays, DBSI and MLPF&S and, at the option of the Company, one or more
additional joint lead arrangers as provided in the Commitment Letter.
     
Joint Book Running Managers:
 
Barclays, DBSI and MLPF&S and, at the option of the Company, one or more
additional book running managers as provided in the Commitment Letter, provided
that Barclays, DBSI and MLPF&S shall run joint physical books in connection with
the Facility and have joint control over marketing and allocation decisions on
behalf of the Lenders.
     
Interest:.
 
The Loans shall bear interest, reset quarterly, at the rate per annum equal to
(1) the greater of (x) three-month LIBOR and (y) the LIBOR Floor (as defined
below) plus (2) the LIBOR Spread (as defined below); provided, however, that
such interest rate shall not exceed the Fixed Rate (as defined in the Fee
Letter) (such interest rate as applicable to the Loans from time to time, the
“Interest Rate”).
          The “LIBOR Floor” will equal 1.0% per annum.            The “LIBOR
Spread” shall initially be 5.375% per annum; provided that if the Loans are not
repaid in whole within the three-month period following the Closing Date, the
LIBOR Spread will increase by 0.50% per annum at the end of such three-month
period and shall increase by an additional 0.50% per annum at the end of each
three-month period thereafter until, but excluding, the Maturity Date, provided,
however, that the Interest Rate shall not exceed the Fixed Rate. 

 
 
 
A-2

--------------------------------------------------------------------------------

 
 
 

    Notwithstanding anything to the contrary set forth herein, in no event shall
any cap or limit on the Interest Rate payable with respect to the Loans affect
the payment of any default rate of interest or liquidated damages in the form of
increased interest. Default interest of 2.0% per annum shall be paid on all
overdue amounts.           
In the event of a Demand Failure Event (as defined in the Fee Letter), the per
annum interest rate on the Loans shall immediately increase to the Fixed Rate.
     
Commitment, Funding
and Other Fees:
 
As set forth in the Fee Letter
     
Mandatory Prepayment:
 
 
To the extent then permitted under the Senior Credit Facilities (as defined in
the Existing Senior Indenture) and the Existing Senior Indenture (without giving
effect to any amendment thereto after the date hereof that is more restrictive
with respect to any such prepayment of the Loans), the Borrower will prepay the
Loans from an amount equal to 100% (or such lesser amount as may then be
permitted by the Senior Credit Facilities and the Existing Senior Indenture) of
(a) the net cash proceeds from issuances or incurrences of specified borrowed
money debt (with appropriate exceptions to be mutually agreed upon, which shall
in any event include borrowings under the Senior ABL Facility (as defined in the
Existing Senior Indenture), any Special Purpose Financing (as defined in the
Existing Senior Indenture) and any Specified Financing) of the Company and its
Domestic Subsidiaries (as defined in the Existing Senior Indenture) and (b) the
net cash proceeds from any public offering of equity securities of Holding (with
appropriate exceptions to be mutually agreed upon), subject in each case to any
required prior repayment requirements and reinvestment rights under any of the
Senior Credit Facilities and the Existing Senior Indenture, and in each case at
100% of the principal amount of the Loans repaid, plus all accrued and unpaid
interest to the date of the repayment.
         
The Loans will not be subject to any scheduled amortization.

 
 
 
A-3

--------------------------------------------------------------------------------

 
 
Optional Prepayment:
 
The Borrower may prepay the Loans, in whole or in part, at any time at par plus
accrued and unpaid interest thereon.
     
Guarantees:
 
The Loans will be guaranteed on a senior unsecured basis by each U.S. restricted
subsidiary of the Company to the extent that such subsidiary guarantees all the
indebtedness of the Company under the Existing Senior Indenture (the
“Guarantors” and together with the Borrower, the “Loan Parties”).  A Guarantor’s
guarantee will be released in specified circumstances, including upon the
consummation of any permitted transaction after which such subsidiary is no
longer a subsidiary or otherwise obtains a release of its guarantee under the
Existing Senior Indenture (except as a result of repayment or other discharge of
all obligations outstanding under the Existing Senior Indenture at maturity or
otherwise), on terms no less favorable to the Company than those in the Existing
Senior Indenture.
     
Representations and Warranties:
 
The Financing Documentation will contain only such representations and
warranties of the Borrower as are in (and as are no less favorable to the
Company, including as to exceptions and qualifications, than those in) the
Senior Term Agreement, modified (a) to apply to the Financing Documentation
instead of the Loan Documents (as defined in the Senior Term Agreement), (b) to
exclude Sections 5.5(b), the last sentence of 5.8, 5.14 and 5.18(b)(iii) of the
Senior Term Agreement and (c) to reflect the unsecured status  and the purpose
of the Loans.
         
The representations shall apply to the Borrower and its restricted subsidiaries.
     
Covenants:
 
The Financing Documentation will contain affirmative and negative covenants, to
apply to the Borrower and its restricted subsidiaries, and limited to:  (a)
furnishing of financial information (such covenant to be no less favorable to
the Company than, the corresponding covenant in the Senior Term Agreement), (b)
requirements as to future subsidiary guarantors, (c) restrictions on liens, (d)
restrictions on indebtedness, (e) restrictions on restricted payments, including
dividends and investments; provided that prior to the Maturity Date the
restriction on dividends by the Company shall be more restrictive than the
corresponding restrictions in the Existing Senior Indenture solely in that cash
dividends shall not be permitted to be paid out of the builder basket to fund
distributions to Investors (as defined in the Existing Senior Indenture),
(f)  restrictions on sales of subsidiary stock and assets, (g) restrictions on
limitations on distributions from subsidiaries, (h) restrictions on mergers,
consolidations and sales of substantially all of the assets of the Company and
its subsidiaries, (i) restrictions on transactions with affiliates, (j)
repurchase of the Loans upon a change of control (to be defined as defined in
the Existing Senior Indenture) with such repurchase to be made at par, (k)
compliance certificates of the Company and (l) statement as to default. The
affirmative and negative covenants will be, and will include carve-outs and
exceptions, no less favorable to the Company than those in the Existing Senior
Indenture (subject to clauses (a) and (e) above).

 
 
 
A-4

--------------------------------------------------------------------------------

 
 
 
Initial Conditions Precedent:
 
The initial borrowing of the Loans will be subject to the conditions precedent
set forth in Exhibit C to the Commitment Letter.
     
Subsequent Conditions Precedent:
 
Borrowings of the Loans subsequent to the initial borrowing will be conditioned
upon (i) the Specified Representations set forth in clause (B) of the definition
thereof being true and correct in all material respects on and as of the date of
the borrowing (although any Specified Representation that expressly relates to a
given date or period shall be required only to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be) and (ii) the Lenders shall have received the Funding Fee (as
defined in the Fee Letter) required to be paid or delivered by the Borrower to
them pursuant to the Fee Letter in connection with such borrowings of Loans.
     
Events of Default:
 
The Financing Documentation will contain event of default provisions in each
case (including as to grace periods, thresholds and qualifications) no less
favorable to the Company than those in the Existing Senior Indenture, to apply
to the Borrower and its restricted subsidiaries, and limited to: (i) failure to
pay principal or interest on the Loans when due, (ii) breach of other provisions
of the Loans, (iii) “cross-acceleration” to material payment defaults on or
acceleration of certain other material indebtedness in excess of an amount to be
agreed upon, (iv) undischarged judgments in excess of an amount to be agreed
upon, (v) certain bankruptcy events, (vi) actual invalidity of any material
guarantee of the Loans (if applicable) and (vii) material inaccuracy of
representations and warranties.  If any such event of default shall occur and be
continuing, (x) in the case of any such event of default under clause (v) above
with respect to the Borrower, the Loans and all accrued and unpaid interest
thereon shall thereupon become due and payable and all Commitments shall
terminate, and (y) in the case of any other such event of default, the
Administrative Agent may, with the consent (and shall at the request) of the
lenders holding a majority of the outstanding principal amount of the Loans,
declare the Loans and all accrued and unpaid interest thereon to be due and
payable.

 
 
 
A-5

--------------------------------------------------------------------------------

 
 
 
Participation/Assignment or Syndication:
 
Any Lender may participate out or sell or assign, or syndicate to other lenders,
the Loans (other than to any Disqualified Lender), in whole or in part, at any
time, subject to compliance with applicable securities laws and subject (x) in
the case of participations, to customary limitations on participants’ rights and
(y) to yield protection in an amount not exceeding that available to the
relevant Lender unless the Borrower otherwise consents in writing; provided,
however, that prior to the Maturity Date, unless the Borrower otherwise consents
in writing, any Lender (including any Additional Committing Lender) shall not
assign to any other lender any portion of the Loans, if after giving effect to
such assignment, such Lender would hold less than 51% of its respective original
Commitment (as reduced as a result of the Company’s subsequent designation of
any Additional Committing Lender).  Any such participation shall be on customary
terms and shall provide that the Lender selling such a participation shall
retain the sole right to enforce the Financing Documentation and to approve any
amendment, modification or waiver thereof, provided that such participation may
provide that the participant’s consent is required for any such amendment,
modification or waiver that requires the consent of all lenders.

 
 
 
A-6

--------------------------------------------------------------------------------

 
 
 
Required Lenders and Amendments:
 
No less favorable to the Company than the corresponding provisions in the Senior
Term Agreement).
     
Yield Protection, Increased Costs, Gross-ups and other Tax Indemnities:
 
 
The Financing Documentation shall include customary protective provisions (no
less favorable to the Company than the Senior Term Agreement, and with
protections with respect to Dodd Frank Wall Street Reform and Consumer
Protection Act and Basel III to be mutually agreed) for such matters as capital
adequacy, increased costs, reserves, funding losses, illegality and withholding
taxes, provided that the tax gross-up and indemnity will not apply to any U.S.
federal withholding taxes imposed pursuant to current Section 1471 or Section
1472 of the U.S. Internal Revenue Code of 1986, as amended (and any amended or
successor version that is substantively comparable), and any regulations issued
thereunder or published administrative guidance issued pursuant thereto.  The
Borrower shall have the right to replace any lender that charges an amount with
respect to contingencies described in the immediately preceding sentence.
     
Governing Law:
 
All documentation shall be governed by the internal laws of the State of New
York.

 
 
 
A-7

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B-1


 


SUMMARY OF TERMS OF ROLLOVER LOANS




                Unless otherwise defined herein, capitalized terms used herein
and defined in the Commitment Letter to which this Exhibit B-1 is attached are
used herein as therein defined.


Borrower:
 
The Company (the “Borrower”).
     
Extended Term Loan Facility:
 
The Loans will convert into Rollover Loans in an aggregate principal amount
equal to 100% of the aggregate principal amount of the Loans on the Conversion
Date.  The Rollover Loans will be governed by the Financing Documentation and,
except as set forth below, shall have the same terms as the Loans.
     
Maturity:
 
Eight years from the Closing Date.
     
Interest:
 
The Rollover Loans shall bear interest at the Fixed Rate.
         
Interest shall be payable in arrears semi-annually commencing on the date that
is six months following the Conversion Date, computed on the basis of a 360-day
year consisting of twelve 30-day months.
     
Covenants, Events of Default, Mandatory Prepayments and Optional Prepayments:
 
From and after the Conversion Date, the covenants, events of default and
mandatory prepayments applicable to the Rollover Loans will conform to those
applicable to the Rollover Notes as set forth in Exhibit B-2 to the Commitment
Letter.
 
 
   
Any Rollover Loans will be repayable in whole or in part at the option of the
Company at par plus accrued and unpaid interest, if any.
     
Governing Law:
 
All documentation shall be governed by the internal laws of the State of New
York.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B-2






SUMMARY OF TERMS OF ROLLOVER NOTES


Unless otherwise defined herein, capitalized terms used herein and defined in
the Commitment Letter to which this Exhibit B-2 is attached are used herein as
therein defined.


Terms Relating to the Issuer:
 
The Company (the “Issuer”).
     
Securities:
 
An aggregate principal amount of senior unsecured fixed rate high yield
securities (the “Rollover Notes”) equal to the aggregate principal amount of the
Rollover Loans being converted into such Rollover Notes.
     
Maturity:
 
The Rollover Notes will mature approximately eight years from the Closing Date.
     
Interest:
 
A fixed rate per annum equal to the Fixed Rate.  Interest will be payable
semi-annually.
     
Guarantees:
 
The Rollover Notes will be guaranteed on a senior unsecured basis by each U.S.
restricted subsidiary of the Company) to the extent that such subsidiary
guarantees all or a portion of the indebtedness of the Company under the
Existing Senior Indenture (the “Guarantors”).  A subsidiary’s guarantee will be
released in specified circumstances, including upon the consummation of any
permitted transaction after which such subsidiary is no longer a subsidiary or
otherwise obtains a release of its guarantee under the Existing Senior Indenture
(except as a result of repayment or other discharge of all obligations
outstanding under the Existing Senior Indenture at maturity or otherwise), on
terms no less favorable to the Company than those in the Existing Senior
Indenture.
     
Documentation:
 
The Rollover Notes will be governed by an indenture (the “Indenture”) in form
and substance consistent with this Exhibit B-2 and otherwise no less favorable
to the Company than the Existing Senior Indenture.
     
Change of Control:
 
Each holder of Rollover Notes will be entitled to require the Company, and the
Company must offer, to repurchase the Rollover Notes held by such holder at a
price of 101% of principal amount, plus accrued and unpaid interest, if any, to
the date of repurchase, in the event of a Change of Control (to be defined as in
the Existing Senior Indenture), unless the Issuer shall have exercised its right
to redeem such Rollover Notes.  Other terms of the Change in Control provision
will be no less favorable to the Company than the Existing Senior Indenture.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Optional Repayment:
 
Any Rollover Notes owned by any Lender or any affiliate thereof as of the
Conversion Date (that have not been sold by it at the time of notice of
redemption or purchase) will be redeemable or purchaseable in whole or in part
at the option of the Company at a price equal to 100% of the aggregate principal
amount of the Rollover Notes to be redeemed or purchased plus accrued and unpaid
interest, if any.
          With respect to all Rollover Notes not covered by the foregoing,
except as provided below, the Rollover Notes may not be redeemed prior to the
fourth anniversary of the Closing Date. Thereafter, the Rollover Notes may be
redeemed, in whole or in part, at the option of the Company at a price equal to
100% of the aggregate principal amount redeemed plus accrued and unpaid
interest, if any, plus a premium equal to half the coupon of the Rollover Notes
with such premium declining ratably to zero on the sixth anniversary of the
Closing Date.            In addition, at any time prior to the fourth
anniversary of the Closing Date, the Issuer may redeem on one or more occasions
Rollover Notes at redemption prices based upon the yield of U.S. Treasury
securities plus 50 basis points to the first fixed redemption date plus accrued
and unpaid interest.           
In addition, at any time prior to the third anniversary of the Closing Date, the
Issuer may redeem on one or more occasions, Rollover Notes in a principal amount
equal to up to 35% of the aggregate principal amount of Rollover Notes
originally issued (including any additional Rollover Notes issued after the date
of the Indenture) at a premium equal to the applicable coupon, with an amount
equal to all or part of the proceeds of one or more equity offerings; provided,
however, that Rollover Notes in a principal amount equal to at least 65% of the
aggregate principal amount of such Rollover Notes originally issued remain
outstanding immediately after such redemption.
     
Covenants:
 
The Indenture will contain affirmative and negative covenants of the Company, to
apply to the Company and its restricted subsidiaries, and limited to the
following:  (i) furnishing of financial information, (ii) restrictions on liens,
(iii) restrictions on indebtedness, (iv) restrictions on restricted payments,
including dividends and investments, (v) restrictions on limitations on
distributions from subsidiaries, (vi) restrictions on sales of subsidiary stock
and assets, (vii) restrictions on mergers and consolidations and sale of all or
substantially all assets, (viii) restrictions on transactions with affiliates,
(ix) payment of the Rollover Notes, (x) maintenance of office or agency, (xi)
waiver of stay/usury laws and (xii) compliance certificates of the Company.  The
affirmative and negative covenants will be, and will include carve-outs and
exceptions, no less favorable to the Company than those in the Existing Senior
Indenture.  The Indenture will contain no affirmative or negative covenants of
the Company or any affiliate thereof other than the foregoing.

 
 
 
B-2

--------------------------------------------------------------------------------

 
 
 

   
The Indenture will provide for a termination of covenants upon achievement of an
investment grade rating, on terms consistent with the Existing Senior Indenture.
     
Defeasance; Satisfaction and Discharge:
 
Terms no less favorable to the Company than the corresponding provisions in the
Existing Senior Indenture.
     
Registration Rights:
 
The Company will be required to file a shelf registration statement with respect
to the Rollover Notes (as defined below) (a “Shelf Registration Statement”). The
Company will pay liquidated damages in the form of increased interest of 0.25%
on the principal amount of such Rollover Notes outstanding to holders thereof
(i) if the Shelf Registration Statement is not declared effective by the SEC
within 365 days of the date of issuance of such Rollover Notes, until the
earlier of the date such Shelf Registration Statement is declared effective (as
applicable) and the date such Rollover Notes may be sold by the applicable
holder without registration under the Securities Act of 1933, as amended (the
“Securities Act”), and (ii) during any period of time (subject to customary
exceptions no less favorable to the Company than those in that exchange and
registration rights agreement dated as of March 13, 2012 entered into in
connection with the Existing Senior Indenture) following the effectiveness of
the Shelf Registration Statement that such Shelf Registration Statement is not
available for sales thereunder until the Company is no longer required to keep
such Shelf Registration Statement effective under the terms of the Financing
Documentation (which in any event shall be no later than the date on which such
Rollover Notes may be sold without registration under the Securities
Act).  After 90 days, the liquidated damages will increase by 0.25% up to a
maximum of 0.50% in the aggregate.  At the Company’s election, the Company may
file an exchange offer registration statement in lieu of a Shelf Registration
Statement.

 
 
 
B-3

--------------------------------------------------------------------------------

 
 
 
Events of Default:
 
The Indenture will include the following events of default, to apply to the
Company and its restricted subsidiaries, in each case (including as to grace
periods, thresholds and qualifications) no less favorable to the Company than
those in the Existing Senior Indenture:  (i) failure to pay principal or
interest on the Rollover Notes when due, (ii) breach of other provisions of the
Rollover Notes, (iii) “cross-acceleration” to material payment defaults on or
acceleration of certain other material indebtedness in excess of an amount to be
agreed upon, (iv) undischarged judgments in excess of an amount to be agreed
upon, (v) certain bankruptcy events and (vi) actual invalidity of any material
guarantee of the Rollover Notes (if applicable).  The Indenture will contain no
other events of default.
     
Governing Law:
 
All documentation shall be governed by the internal laws of the State of New
York.



 
 
B-4

--------------------------------------------------------------------------------

 

 
EXHIBIT C








FUNDING CONDITIONS




Unless otherwise defined herein, capitalized terms used herein and defined in
the letter agreement to which this Exhibit C is attached (the “Commitment
Letter”) are used herein as therein defined.




 
(a)
The Tender Offer shall be consummated substantially concurrently with the
initial funding of the Loans without any waiver of the conditions set forth in
Annex I to the Acquisition Agreement, which waiver is materially adverse to the
Lenders (unless the waiver of such condition has been approved by the Required
Lead Arrangers, which approval shall not be unreasonably withheld or delayed).





 
(b)
The Financing Documentation consistent with the Term Sheet and the Commitment
Letter shall have been executed by the Borrower and the Guarantors and delivered
to the applicable Administrative Agent. The applicable Administrative Agent
shall have received such additional customary certificates, legal opinions and
other documents as the Required Lead Arrangers shall reasonably request.





 
(c)
The Specified Representations shall be true and correct in all material respects
on and as of the date of the borrowing (although any Specified Representation
that expressly relates to a given date or period shall be required only to be
true and correct in all material respects as of the respective date or for the
respective period, as the case may be) (it being understood that the
representation in Section 3.06(a) (including any related definitions therein to
the extent those definitions are used therein) of the Acquisition Agreement
shall not have been modified, waived or amended without the consent of the
Required Lead Arrangers).





 
(d)
The Lenders shall have received all fees required to be paid or delivered by the
Borrower to them pursuant to the Fee Letter on or prior to the Closing Date.





 
(e)
The Administrative Agent shall have received a certificate of the chief
financial officer of the Company certifying the solvency, as of the Closing Date
after giving effect to the Transactions, of the Company and its subsidiaries on
a consolidated basis, in customary form as reasonably agreed between the
Administrative Agent and the Company.





 
(f)
The Administrative Agent shall have received all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least 10 days prior to the Closing Date by the
Administrative Agent that the Administrative Agent reasonably determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.


